Final Rejection
This is a reissue application of U.S. Patent No. 8,643,073 (“the ‘073 patent”). This application was filed 11/20/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘073 patent the pre-AIA  first to invent provisions govern. This application is also a continuation of 15/673,761, now U.S. RE 47,765, which was a continuation of 15/013,319, now U.S. RE 46,551.
Applicant filed a preliminary amendment on 11/20/2019, in which the specification was amended, claims 1-15 cancelled, and claims 16-33 were added. Following a non-final Office action, applicant filed a response on 6/30/2022 (“Response”) in which a terminal disclaimer was filed, claims 18-21 were canceled, and claims 16, 26-28, 30, and 31 were amended. Applicant additionally filed a new reissue declaration on 7/7/2022. Claims 16, 17, and 22-33 are pending.

Terminal Disclaimer
The Office has determined that the terminal disclaimer filed 6/30/2022 is not proper because it is not signed by the patentee or attorney of record as required by 37 CFR 1.321(a). While a power of attorney was submitted on 11/20/2019, at that time a 3.73(c) statement establishing the right of the assignee to take action had not yet been filed, therefore the Office considers the 11/20/2019 power of attorney ineffective.1 A 3.73(c) statement was later filed on 1/23/2020, but the Office does not consider that statement to cure the previously filed power of attorney. This is why the filing receipt issued 3/24/2020 listed “None” for Power of Attorney. Applicant should simply re-file the power of attorney and terminal disclaimer.

Specification Objection
The specification is objected to because the applicant provided a sheet of paper including only the abstract. 37 CFR 1.173(a)(1) requires that the entire specification of the patent for which reissue is requested must be furnished in the form of a copy of the printed patent. MPEP 1411 further states that “a full copy of the printed patent (including the front page) is used to provide the abstract.” There is no provision for providing only the abstract, as the MPEP clearly asks for “the front page.” Correction is required.

Claim Construction 112(f)
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112(f).  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

A Plurality of First Output Units (claim 16 and dependents)
The “first output unit” does not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. The element performs a function of “outputting a first signal based on the charge generated by the first photoelectric converter.” There is no other structure given for this element. The three prong test is met and 112(f) is invoked. The corresponding structure is the pixel circuitry TX, FD, RST, AMP, SEL, which collectively produce an output signal which goes to an output line, based on the charge generated by the photoelectric converter. See col. 5 lines 4-30. There is a plurality of them as claimed.

A Plurality of Second Output Units (claim 16 and dependents)
The “second output unit” does not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. The element performs a function of “outputting a signal.” There is no other structure given for this element. The three prong test is met and 112(f) is invoked. The corresponding structure is again the pixel circuitry TX, FD, RST, AMP, SEL, but a different pixel than that corresponding to the first output unit. See col. 5 lines 4-30. Also note that the claim requires that this unit is provided at a shielding area in which incident light is shielded, i.e. an optically black pixel. There is a plurality of them as claimed.

A Supplying Unit (claim 16 and dependents)
The “supplying unit” does not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. The element performs a number of functions as given in the last paragraph of claim 16. There is no other structure given for this element. The three prong test is met and 112(f) is invoked.  The corresponding structure is the clip circuit 5 of Fig. 1, whose structure and operation is discussed at col. 7 line 32 – col. 8 line 4 and col. 10 line 31 – col. 11 line 6. At least two clip transistors are required, CL1 (which supplies to the second output line) and one of the others CL2-CL4 (which supplies to the first output line).

First and Second Coupling Units (claims 23, 28, 31, and dependents)
The “coupling units” do not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. The elements perform the function of coupling the wires with the output lines. The three prong test is met and 112(f) is invoked. The corresponding structure is one of clip transistors of Fig. 1, any of CL2-4 for the first coupling unit and CL1 for the second coupling unit. 

Switching Unit (claim 25, 29, 30)
The “switching unit” does not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. The element performs a function of being capable of switching whether to supply one of the third voltage and fourth voltage to the first wire. There is no other structure given for this element. The three prong test is met and 112(f) is invoked. The corresponding structure is the switching circuit SW of Fig. 1, whose structure and operation is discussed at col. 7 lines 43-60.

Note the first output line and second output line are not deemed to invoke 112(f). “Line” is clearly used as a name for structure in the specification, referring to any of the conducting lines in the circuit.

Claim Rejections - 35 USC § 251
Claims 16, 17, and 22-25 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In light of the case law, the MPEP sets forth a three step test for the recapture analysis:
whether, and in what respect, are the reissue claims broader than the patent claims
do the broadened aspects relate to subject matter surrendered in the original prosecution; and 
are the reissue claims materially narrowed in other respects such that the claims have not been enlarged.
MPEP 1412.02(I).
As to (1), independent claim 16 is broader than each of the independent claims of the original patent. Each independent claim required a “gate potential providing unit” with the following characteristics or the like,2 which are not found in the reissue application claims:
a gate potential providing unit providing a first potential to gates of the transistors provided corresponding to the optical black pixels when reading a noise level and when reading a data level from the optical black pixels 

wherein the gate potential providing unit provides the first potential to gates of the transistors provided corresponding to the optical black pixels when reading a noise level and provides a second potential when reading a data level from the optical black pixels. 

Both would seem to invoke 112(f) for similar reasons as the units of the present claims, see the 112(f) section herein, but the function of the present claims is far broader.
Moreover, as to (2), applicant argued that the “gate potential providing unit” limitation was not found in the prior art, and also the “wherein” paragraph reproduced above, or similar language, was added to the claims to secure allowance during the original prosecution of application 13/191,051, which became the ‘073 patent. All of the pending claims were first rejected in an Office action mailed 12/18/2012. In a response filed 5/17/2013, all of the claims were amended to include language similar to the wherein paragraph. Applicant went on to argue that the gate potential providing unit and its particulars were lacking in the references. This material as quoted above was therefore clearly surrendered during the original prosecution.
As to (3), there is no indication that the new claims are materially narrowed relative to the surrendered subject matter in such a way to avoid recapture.  See MPEP 1412.02 II.C. 
The current claims are additionally not drawn to an overlooked aspect. See MPEP 1412.02 I. (definitions) & 1412.01 II. The claims are not drawn to different inventions or embodiments, just to broader variants of the same invention. 
In light of the above applicant has recaptured subject matter surrendered during the original prosecution. Applicant should add such material to claim 16 to overcome this rejection. This material is found in claim 26 and its dependent claims, which are not rejected. More explanation is found in parent 15/673,761 Final Rejection mailed 5/29/2019, where it was explained why claim 29 was not rejected for recapture; present claim 26 is like that claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-17, 22-23, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0155973 to Bea et al. (“Bea”) in view of U.S. 6,903,768 to Ohsawa et al. (“Ohsawa”).
Regarding claim 16, Bea discloses:
An imaging sensor comprising:
See title, abstract, entire reference.
a plurality of first photoelectric converters that are arranged in a first direction and that photoelectrically convert light to generate a charge;
See Fig. 2A, photodiode 2A. As to a “plurality” that are “arranged in a first direction” see below.

a plurality of first output units that are arranged in the first direction and that output a first signal based on the charge generated by the first photoelectric converters;
See Tx, Rx, Dx, Sx, FN which correspond to elements TX, RST, AMP, SEL, FD respectively, of the pixels of the ‘073 patent, and do the same thing. Compare ‘073 patent col. 5 lines 4-24 with Bea Fig. 2A, [0030]. These elements are at least equivalents as they do the same thing and provide the same result. As to a “plurality” that are “arranged in the first direction” see below.

a first output line that is wired in the first direction and that outputs a signal from each of the plurality of first output units; and
This is at Fig. 2A N1, the output of the pixel. Compare to VL or HL of the ‘073 patent. N1 is not a line wired in the first direction, but see the further discussion below.

a plurality of second output units (i) that are arranged in the first direction, (ii) that are provided at a shielding area in which incident light is shielded, and  (iii) that output a signal; 
a second output line that is wired in the first direction and that outputs the signal from each of the plurality of second output units; and
Bea teaches that there may be an array of pixels, thus there are additional output units like that of Fig. 2A. Bea does not show that any of the pixels are in a shielding area where incident light is shielded. Ohsawa teaches that in an image sensor having an array of pixels there will additionally be a separate output line having shielded optically black pixels 13’. Figs. 1 and 10 and the discussion thereof at cols. 1-2, 8-10. It would have been obvious to include such shielded pixels because they provide a reference value to determine what part of the generated charge is actually due to incident light rather than other factors, as taught by Ohsawa. Col. 1 line 66 – col. 2 line 11. Ohsawa further teaches that the circuitry associated with the optical black pixels is the same as those associated with the regular pixels. Col. 1 lines 61-65; col. 9 lines 11-15.

The claim additionally requires a plurality of photoelectric converters and first output units arranged in a first direction, a plurality of second (shielded) second output units arranged in the first direction, a first output line wired in the first direction and that outputs a signal from each of the first output units, and a second output line wired in the first direction and that outputs a signal from each of the second output units. The “first direction” is not otherwise defined with any requirements, so it merely means that all of these things are in the same direction.
Bea discloses that its pixels may be in an “MxN” array. [0031]. Bea does not otherwise explain how they are actually arranged, and where the output line is located. Ohsawa shows a known orientation of all of these elements in Fig. 1. Ohsawa shows an array of pixels that could be called an MxN array. A plurality of regular pixels 13 are arranged in a first direction, up-down in the figure, when considering one particular column of pixels. These correspond to the claimed photoelectric converters and first output units. A plurality of black pixels 13’ are also arranged in the first up-down direction when considering a column of pixels. The regular pixels are connected to and output a signal to output lines 18-1 to 18-n-1 that also extend in the up-down direction. The black pixels are connected to and output a signal to output lines 18-n to 18-n+m that also extend in the up-down direction. Accordingly, the claimed orientation of the elements is found in Ohsawa.
It would have been obvious to a person of ordinary skill in the art to orient the Bea pixels in the way shown in Ohsawa as the use of a known technique to improve similar devices in the same way. See MPEP 2143 I.C. Again, Bea describes a base device using similar pixel circuitry, but does not show the specifics of the orientation of the various elements. Ohsawa shows such orientation in a comparable device, both being pixel based image sensors. A person of ordinary skill could have arranged Bea’s pixels in the same way. First, Bea already uses an array and merely does not give specifics like those specifically claimed or in Ohsawa, so it would not greatly change things to use Ohsawa’s specifics. Bea must use some orientation, so using one that is known in the art, such as from Ohsawa, is reasonable. Bea already provides an output to its pixels, so providing an output line with the Ohsawa orientation would not really change anything in an unpredictable way. Everything would operate in a predictable way, with the Bea pixels providing outputs just as they normally do, just in a particular orientation that would not seem to appreciably change the operation.

a supplying unit capable of supplying one of a first voltage and a second voltage, which is different from the first voltage, to the first output line, and capable of supplying the second voltage to the second output line.
The clamp circuit is shown in Bea Fig. 2A and more detail of the voltage controller shown in Fig. 3. This is a supplying unit capable of supplying one of a first voltage and a second voltage different from the first voltage, depending on whether data or reset is activated. There are switches 33,34 and a clamp transistor Tr, similar to clip circuit 5 of the ‘073 patent which is the corresponding structure of this limitation. Each pixel has such a supplying unit and therefore it is likewise capable of supplying the second voltage to a second output line.

17. The imaging sensor according to claim 16, wherein the supplying unit is capable of supplying the first voltage based on a third voltage, and is capable of supplying the second voltage based on a fourth voltage.
The clamp circuit has an input unit inputting one of READ_CONTROL or NOT READ_CONTROL (i.e. third and fourth voltages). READ_CONTROL is active when reset signal is output and inactive when data signal is output. When active, i.e. when reset is being output, switch 33 is on and switch 34 is off, providing the output of 31 to the clamp transistor, turning it on. When inactive, i.e. when data is being output, switch 33 is off and switch 34 is on, providing ground to the gate of the clamp transistor, turning it off. Thus, the first and second voltages are supplied based on these voltages. 

Regarding claim 22: The imaging sensor according to claim 17, wherein the supplying unit has a first wire supplying one of the third voltage and the fourth voltage, and a second wire supplying the fourth voltage.
Bea is not explicit that the voltages are supplied by wires. Circuit diagrams are shown, and it is apparent that they are implemented either via wires or obvious variants thereof that do exactly the same things wires do in the same way.

Regarding claim 23: The imaging sensor according to claim 22, wherein the supplying unit has a first coupling unit capable of coupling the first wire with the first output line electrically, and a second coupling unit capable of coupling the second wire with the second output line electrically.
As discussed above in the 112(f) section, the coupling units are the clip transistors, and Bea discloses that each pixel has a clamp transistor Tr coupling the wires to output lines.

Regarding claim 25: The imaging sensor according to claim 22, wherein the supplying unit has a switching unit capable of switching whether to supply one of the third voltage and the fourth voltage to the first wire.
There is a switching unit 33,34 capable of switching whether to supply the READ_CONTROL or NOT_READ_CONTROL voltages.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 and 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. RE 46,551 in view of U.S. 2005/0243193 to Gove et al. (“Gove”) and further in view of Ohsawa. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
This application
RE 46,551, alone or in view of Gove
16. An imaging sensor comprising: 

a plurality of first photoelectric converters that are arranged in a first direction and that photoelectrically convert light to generate a charge; 

a plurality of first output units that are arranged in the first direction and that output a first signal based on the charge generated by the first photoelectric converters; 

a first output line that is wired in the first direction and that outputs a signal from each of the plurality of first output units; 

a plurality of second output units (i) that are arranged in the first direction, (ii) that are provided at a shielding area in which incident light is shielded, and (iii) that output a signal; 

a second output line that is wired in the first direction and that outputs the signal from each of the plurality of second output units; 



Claim 1: A solid state imaging device, comprising:

a plurality of pixels disposed two-dimensionally including effective pixels generating a signal corresponding to incident light and optical black pixels generating a signal at a black standard level;

a plurality of signal lines provided corresponding to each column of the pixels and supplied with output signals of the pixels;

==

The pixels necessarily include a photoelectric converter photoelectrically converting light to generate a charge, and an output unit, i.e. the pixel circuitry, outputting a signal based on the charge. An optical black pixel is necessarily at a shielding area. These are all simply parts of a pixel.

To the extent not inherent, Gove Fig. 1 shows that a pixel 20 includes a photoelectric converter and pixel circuitry like that discussed above in the 112(f) section. It would have been obvious to use such circuitry as the pixel circuitry as the reference claim does not describe any circuitry and Gove teaches that this is conventional pixel circuitry. 
==

It is not claimed that the plurality of first photoelectric converters, first output units, and second output units are arranged in the first direction, or that the first and second output lines are wired in the first direction.

Ohsawa shows a known orientation of all of these elements in Fig. 1. A plurality of regular pixels 13 are arranged in a first direction, up-down in the figure, when considering one particular column of pixels. These correspond to the claimed photoelectric converters and first output units. A plurality of black pixels 13’ are also arranged in the first up-down direction when considering a column of pixels. The regular pixels are connected to and output a signal to output lines 18-1 to 18-n-1 that also extend in the up-down direction. The black pixels are connected to and output a signal to output lines 18-n to 18-n+m that also extend in the up-down direction. Accordingly, the claimed orientation of the elements is found in Ohsawa.

It would have been obvious to a person of ordinary skill in the art to orient the claimed elements in the way shown in Ohsawa as the use of a known technique to improve similar devices in the same way. See MPEP 2143 I.C. The reference claim describes a base device using similar circuitry, but does not show the specifics of the orientation of the various elements. Ohsawa shows such orientation in a comparable device, both being pixel based image sensors. A person of ordinary skill could have arranged the claimed pixels in the same way. First, the claim merely does not give specifics like those specifically in Ohsawa, so it would not greatly change things to use Ohsawa’s specifics. The claim must use some orientation, so using one that is known in the art, such as from Ohsawa, is reasonable. The claim already provides an output to its pixels, so providing an output line with the Ohsawa orientation would not really change anything in an unpredictable way. Everything would operate in a predictable way, with the claimed pixels providing outputs just as they normally do, just in a particular orientation that would not seem to appreciably change the operation.


and a supplying unit capable of supplying one of a first voltage and a second voltage, which is different from the first voltage, to the first output line, and capable of supplying the second voltage to the second output line.

Claim 1: a plurality of transistors provided corresponding to the respective signal lines 
and limiting a potential of the signal lines based on a gate potential; and 

a gate potential providing unit providing a first potential to a gate of one of the transistors corresponding to at least one pixel column formed of the optical black pixels when reading a noise level from the pixels corresponding to the transistors and when reading a data level from the pixels corresponding to the transistors, [i.e. supplying a second voltage to the second output line]

wherein the gate potential providing unit provides the first potential to gates of the transistors corresponding to pixel columns excluding the at least one pixel column when reading a noise level from the pixels corresponding to the transistors and provides a second potential when reading a data level from the pixels corresponding to the transistors at least in a predetermined operating mode. [i.e. supplying one of a first or second voltage to the first output line]

Furthermore, the “gate potential providing unit” of the reference claim invokes 112(f) for similar reasons as the other “units” discussed above. Unit is a nonce term, it is modified by function, and is not modified by any structure. The corresponding structure is at least the wires 11,12 and switching circuit SW. See RE 46,551, col. 8 lines 31-33, which calls these parts a gate potential providing unit.

17. The imaging sensor according to claim 16, wherein the supplying unit is capable of supplying the first voltage based on a third voltage, and is capable of supplying the second voltage based on a fourth voltage.
See switching unit SW, which is part of the gate potential providing unit via 112(f).
22. The imaging sensor according to claim 17, wherein the supplying unit has a first wire supplying one of the third voltage and the fourth voltage, and a second wire supplying the fourth voltage.
See wires 11 and 12, which are part of the gate potential providing unit via 112(f).
23. The imaging sensor according to claim 22, wherein the supplying unit has a first coupling unit capable of coupling the first wire with the first output line electrically, and a second coupling unit capable of coupling the second wire with the second output line electrically.
The plurality of transistors of claim 1.
24. The imaging sensor according to claim 23, wherein the second wire and the second coupling unit are coupled constantly to each other electrically.
The plurality of transistors of claim 1 and wire 11 that is part of the gate potential providing unit via 112(f).
25. The imaging sensor according to claim 22, wherein the supplying unit has a switching unit capable of switching whether to supply one of the third voltage and the fourth voltage to the first wire.
See switching unit SW, which is part of the gate potential providing unit via 112(f).
26. The imaging sensor according to claim 17, wherein the supplying unit supplies the first voltage to the first output line when the first signal is output from the first output units, supplies the second voltage to the first output line when a second signal for removing a noise of the first signal is output from the first output units, and supplies the second voltage to the second output line when the signal is output from the second output units.
Claim 1: a gate potential providing unit providing a first potential to a gate of one of the transistors corresponding to at least one pixel column formed of the optical black pixels when reading a noise level from the pixels corresponding to the transistors and when reading a data level from the pixels corresponding to the transistors, [i.e. supplying a second voltage to the second output line]

wherein the gate potential providing unit provides the first potential to gates of the transistors corresponding to pixel columns excluding the at least one pixel column when reading a noise level from the pixels corresponding to the transistors and provides a second potential when reading a data level from the pixels corresponding to the transistors at least in a predetermined operating mode. [i.e. supplying one of a first or second voltage to the first output line]

27. The imaging sensor according to claim 26, wherein: the supplying unit has a first wire supplying one of the third voltage and the fourth voltage; and the supplying unit supplies the third voltage to the first wire so as to supply the first voltage to the first output line when the first signal is output from the first output units, and the supplying unit supplies the fourth voltage to the first wire so as to supply the second voltage to the first output line when the second signal is output from the first output units.
See wire 12, which is part of the gate potential providing unit via 112(f).
28. The imaging sensor according to claim 27, wherein: the supplying unit has a first coupling unit capable of coupling the first wire with the first output line electrically; and the supplying unit supplies one of the third voltage and the fourth voltage to the first wire so as to supply one of the first voltage and the second voltage to the first output line via the first coupling unit when one of the first signal and the second signal is output from the first output units.
The first coupling unit is one of the transistors of claim 1.
29. The imaging sensor according to claim 27, wherein the supplying unit has a switching unit capable of switching whether to supply one of the third voltage and the fourth voltage to the first wire.
See switching unit SW, which is part of the gate potential providing unit via 112(f).
30. The imaging sensor according to claim 29, wherein the switching unit switches between (i) the supply to supply the third voltage to the first wire when the first signal is output from the first output units and (ii) the supply to supply the fourth voltage to the first wire when the second signal is output from the first output units.
See switching unit SW, which is part of the gate potential providing unit via 112(f).
31. The imaging sensor according to claim 26, wherein: the supplying unit has a second wire supplying the fourth voltage, and the supplying unit has a second coupling unit capable of coupling the second wire with the second output line electrically; and the supplying unit supplies the fourth voltage to the second wire so as to supply the second voltage to the second output line via the second coupling unit when the signal is output from the second output units.
See wire 11, which is part of the gate potential providing unit via 112(f), and the second coupling unit is one of the transistors of claim 1.
32. The imaging sensor according to claim 31, wherein the second wire and the second coupling unit are coupled constantly to each other electrically.
The plurality of transistors of claim 1 and wire 11 that is part of the gate potential providing unit via 112(f).
33. An imaging device comprising: the imaging sensor according to claim 26; and a generator generating image data based on a signal output from the imaging sensor.
It is clear that it was well known in the art to use a generator to generate image data based on an output from an imaging sensor. This is the primary purpose of an imaging sensor. It therefore would have been obvious to use the particular imaging sensor of claim 26 for its primary purpose.


Claims 16-17, 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 29 of U.S. Patent No. RE 47,765 in view of Ohsawa. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
This application
RE 47,765
16. An imaging sensor comprising: 

a plurality of first photoelectric converters that are arranged in a first direction and that photoelectrically convert light to generate a charge; 

a plurality of first output units that are arranged in the first direction and that output a first signal based on the charge generated by the first photoelectric converters; 

a first output line that is wired in the first direction and that outputs a signal from each of the plurality of first output units; 

a plurality of second output units (i) that are arranged in the first direction, (ii) that are provided at a shielding area in which incident light is shielded, and (iii) that output a signal; 

a second output line that is wired in the first direction and that outputs the signal from each of the plurality of second output units; 



16. An imaging sensor comprising: 

a first photoelectric converter photoelectrically converting light to generate a charge; 

a first output unit outputting a first signal based on the charge generated by the first photoelectric converter; 

a first output line outputting a signal from the first output unit; 

a second output unit provided at a shielding area in which incident light is shielded, and outputting a signal; 

a second output line outputting the signal from the second output unit; and 

It is not claimed that there is a plurality of first photoelectric converters, first output units, and second output units, or that these elements are arranged in the first direction, or that the first and second output lines are wired in the first direction.

Ohsawa shows a known orientation of all of these elements in Fig. 1. A plurality of regular pixels 13 are arranged in a first direction, up-down in the figure, when considering one particular column of pixels. These correspond to the claimed photoelectric converters and first output units. A plurality of black pixels 13’ are also arranged in the first up-down direction when considering a column of pixels. The regular pixels are connected to and output a signal to output lines 18-1 to 18-n-1 that also extend in the up-down direction. The black pixels are connected to and output a signal to output lines 18-n to 18-n+m that also extend in the up-down direction. Accordingly, the claimed orientation of the elements is found in Ohsawa.

It would have been obvious to a person of ordinary skill in the art to orient the claimed elements in the way shown in Ohsawa as the use of a known technique to improve similar devices in the same way. See MPEP 2143 I.C. The reference claim describes a base device using similar circuitry, but does not show the specifics of the orientation of the various elements. Ohsawa shows such orientation in a comparable device, both being pixel based image sensors. A person of ordinary skill could have arranged the claimed pixels in the same way. First, the claim merely does not give specifics like those specifically in Ohsawa, so it would not greatly change things to use Ohsawa’s specifics. The claim must use some orientation, so using one that is known in the art, such as from Ohsawa, is reasonable. The claim already provides an output to its pixels, so providing an output line with the Ohsawa orientation would not really change anything in an unpredictable way. Everything would operate in a predictable way, with the claimed pixels providing outputs just as they normally do, just in a particular orientation that would not seem to appreciably change the operation.


a supplying unit capable of supplying one of a first voltage and a second voltage, which is different from the first voltage, to the first output line, and capable of supplying the second voltage to the second output line.

a supplying unit supplying a first voltage to the first output line when the first signal is output from the first output unit, supplying a second voltage which is different from the first voltage to the first output line when a second signal for removing a noise of the first signal is output from the first output unit, and supplying the second voltage to the second output line when the signal is output from the second output unit.

The supplying unit invokes 112(f) for similar reasons as current claim 16. It has similar function to that of current claim 16, therefore has the same corresponding structure. 

17. The imaging sensor according to claim 16, wherein the supplying unit is capable of supplying the first voltage based on a third voltage, and is capable of supplying the second voltage based on a fourth voltage.
See switching unit SW, which is part of the supplying unit unit via 112(f).
22. The imaging sensor according to claim 17, wherein the supplying unit has a first wire supplying one of the third voltage and the fourth voltage, and a second wire supplying the fourth voltage.
See wires 11 and 12, which are part of the supplying unit via 112(f).
23. The imaging sensor according to claim 22, wherein the supplying unit has a first coupling unit capable of coupling the first wire with the first output line electrically, and a second coupling unit capable of coupling the second wire with the second output line electrically.
See clip transistors CL, which are part of the supplying unit via 112(f).
24. The imaging sensor according to claim 23, wherein the second wire and the second coupling unit are coupled constantly to each other electrically.
See clip transistors CL and wire 11, which are part of the supplying unit via 112(f).
25. The imaging sensor according to claim 22, wherein the supplying unit has a switching unit capable of switching whether to supply one of the third voltage and the fourth voltage to the first wire.
See switching unit SW, which is part of the supplying unit via 112(f).
26. The imaging sensor according to claim 17, wherein the supplying unit supplies the first voltage to the first output line when the first signal is output from the first output units, supplies the second voltage to the first output line when a second signal for removing a noise of the first signal is output from the first output units, and supplies the second voltage to the second output line when the signal is output from the second output units.
Claim 16: a supplying unit supplying a first voltage to the first output line when the first signal is output from the first output unit, supplying a second voltage which is different from the first voltage to the first output line when a second signal for removing a noise of the first signal is output from the first output unit, and supplying the second voltage to the second output line when the signal is output from the second output unit.


27. The imaging sensor according to claim 26, wherein: the supplying unit has a first wire supplying one of the third voltage and the fourth voltage; and the supplying unit supplies the third voltage to the first wire so as to supply the first voltage to the first output line when the first signal is output from the first output units, and the supplying unit supplies the fourth voltage to the first wire so as to supply the second voltage to the first output line when the second signal is output from the first output units.
See wire 12, which is part of the supplying unit via 112(f).
28. The imaging sensor according to claim 27, wherein: the supplying unit has a first coupling unit capable of coupling the first wire with the first output line electrically; and the supplying unit supplies one of the third voltage and the fourth voltage to the first wire so as to supply one of the first voltage and the second voltage to the first output line via the first coupling unit when one of the first signal and the second signal is output from the first output units.
See clip transistors CL, which are part of the supplying unit via 112(f).
29. The imaging sensor according to claim 27, wherein the supplying unit has a switching unit capable of switching whether to supply one of the third voltage and the fourth voltage to the first wire.
See switching unit SW, which is part of the supplying unit via 112(f).
30. The imaging sensor according to claim 29, wherein the switching unit switches between (i) the supply to supply the third voltage to the first wire when the first signal is output from the first output units and (ii) the supply to supply the fourth voltage to the first wire when the second signal is output from the first output units.
See switching unit SW, which is part of the supplying unit via 112(f).
31. The imaging sensor according to claim 26, wherein: the supplying unit has a second wire supplying the fourth voltage, and the supplying unit has a second coupling unit capable of coupling the second wire with the second output line electrically; and the supplying unit supplies the fourth voltage to the second wire so as to supply the second voltage to the second output line via the second coupling unit when the signal is output from the second output units.
See clip transistors CL and wire 11, which are part of the supplying unit via 112(f).
32. The imaging sensor according to claim 31, wherein the second wire and the second coupling unit are coupled constantly to each other electrically.
See clip transistors CL, which are part of the supplying unit via 112(f).
33. An imaging device comprising: the imaging sensor according to claim 26; and a generator generating image data based on a signal output from the imaging sensor.
See claim 29.



Allowable Subject Matter
Claims 26-33 would be objected to as being dependent upon a rejected base claim, but as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming the double patenting rejections were resolved. The entirety of claim 26 is the reasons for allowance. Note this was is essentially the same reasons as in parent 15/673,761, now RE 47,765. 

Response to Arguments
The arguments filed with the Response have been fully considered. 
First, it should be noted that some issues from the prior action are resolved by applicant’s Response. The previous claim objection is withdrawn as the amendment corrects the issue. The previous claim rejection of claims 18-21 under 35 U.S.C. 112 is withdrawn as those claims are canceled. 
The previous double patenting rejections are maintained in light of the terminal disclaimer not being accepted by the Office.
Applicant argues that the section 251 rejection for defective declaration will be resolved by a new declaration, and applicant did in fact file a new declaration on 7/7/2022. The examiner agrees that the new declaration overcomes the prior rejection. Paragraph 6 of the declaration points out that the ‘073 patent does not provide specific claimed details of the gate potential providing unit. The present claims correct this at least by requiring that the supplying unit, which is the same as the gate potential providing unit via 112(f), includes first and second coupling units, where the second coupling unit is coupled constantly electrically to a second wire as claimed. These requirements are not found in the ‘073 patent claims or in any of the other prior reissue patent claims, therefore this is a new error newly corrected in this reissue application.
Applicant argues that the section 251 rejection for recapture is improper and should be withdrawn. Response at 9-11. More specifically, applicant argues that the present claims provide a material narrowing such that recapture is avoided. Applicant acknowledges that the claims lack some of the features of the gate potential providing unit, which was the part identified by the examiner as the surrender generating limitations, but applicant argues the features of the currently claimed supplying unit provide a material narrowing. The examiner finds there is no material narrowing, at least because any possible materially narrowed portion was already well known in the art. As Mostafazadeh, cited in MPEP 1412.02, makes clear, when the surrender generating limitation has been retained but broadened (as applicant contends is the case here), there is not a material narrowing if what was retained was well known in the prior art. In re Mostafazadeh, 643 F.3d 1353, 1361 (Fed. Cir. 2011). Here, Bea teaches the allegedly materially narrowing features of the supplying unit as Bea teaches the entirety of the supplying unit as in the rejections above. Bea was not only present during the original prosecution, but is also a U.S. equivalent of the Japanese patent cited in the Background. The retained features are therefore “well known in the prior art” under Mostafazadeh and there is no material narrowing.
Applicant argues that the section 103 rejection should be withdrawn as the references do not teach the limitations of the claims as amended. Response at 11-12. A new ground of rejection is presented above to address the amendatory material. Note that applicant argued that Bea lacks the new material, but did not discuss Ohsawa, which is now relied upon for the added features.3

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘073 patent is or was involved, including interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this or earlier communications from the examiner should be directed to James Menefee at (571)272-1944.  The examiner can normally be reached M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        	
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner is aware that MPEP 402.02(a) states “An assignee or obligated assignee who is the applicant may appoint an effective power of attorney without the need to establish the right to take action under 37 CFR 3.71,” but the Office has nonetheless declined to approve the terminal disclaimer.
        2 This limitation is from patent claim 10, which appears to be the broadest claim of the ‘073 patent, though all of the independent claims were amended to include similar features.
        3 It is noted that Gove, cited previously, also seems to teach the same orientation of pixels as now claimed, i.e. with a plurality of regular pixels and black pixels arranged in the same direction and providing output to an output line wired in that same direction. This direction is left-right on the page of Fig. 4 as printed in the patent.